Case 2:20-cv-10949-LVP-PTM ECF No. 73, PagelD.2378 Filed 05/12/20 Page 1 of 4

EXHIBIT H
Case 2:20-cv-10949-LVP-PTM ECF No. 73, PagelD.2379 Filed 05/12/20 Page 2 of 4

Steven Potter

 

= SS SE ST I ALS PO TA
From: Childs, Curtis D <childsc@oakgov.com>
Sent: Monday, May 04, 2020 6:18 PM
To: Steven Potter; Thomas DeAgostino
Ce: Vicki-Lyn Warren
Subject: FW: Legitimate medical issues?
Attachments: Cameron Motion for Sheriff Tether,pdf
Importance: High

Found one!!! From 04/08

Captain Curtis Childs

Corrective Services Division

1201 N. Telegraph Rd. | Pontiac, Ml 48341
Cell: 248-431-2471 | Office: 248-452-9977
Email: childse@oakgov.com

Web: www.oaklandsheriff.com

METER aa a Tee

OFFICIAL SECURITY NOTICE: This E-mail (including attachments) 1s covered by the Mectranic Commnunicatians Privacy Act, 18 U.S.C, Sec,
J5IO2S27, 16 comPdential ani may be afficial, proprietary or legally privdegrd. The infarmatvon is solely for tie ase of Use addresiee named

 

above. you are not the intended recent, any disclosure, copyind. distribution, or atber use af the contents af Usis axformation is strictly
prohibited. No confidentality or paviirge is waived or last by any misteansemisision. Ifyou receive this message in eror, please immediately
delete itand ali copies af it from your system, destroy any hare comes af if ane notly Ue seneer, You must not, decry or induectiy, use.
disclose, dis titute, print, or copy any part of this message if you are no! the intended recipient, if you have received this E-anail in error, please
natify us by return Email and delere Uns message, Thank yor,

From: Childs, Curtis D

Sent: Wednesday, April 8, 2020 8:43 AM

To: Vicki-Lyn Warren <vwarren@Wellpath.us>

Cc: McClellan, Melissa A <mcclellanm @oakgov.com>
Subject: Legitimate medical issues?

importance: High

Vicki,

1— how are you feeling?

2 — Does this inmate have any serious medical issues that would relate to COVID

3 — Do you have time to review for another medical priority list? Not sure there would be that ma ny since our new
arrests are down but there could have been some brought in with somewhat serious charges but more serious

healthcare issues. Sheriff has not requested this yet since there are still some on the previous list but just wondered if
you wanted to take a look at any SERIOUS medical issues preemptively,
Case 2:20-cv-10949-LVP-PTM ECF No. 73, PagelD.2380 Filed 05/12/20 Page 3 of 4

#” Booking Entry

 
Case 2:20-cv-10949-LVP-PTM ECF No. 73, PagelD.2381 Filed 05/12/20 Page 4 of 4

_ Captain Curtis Childs

Corrective Services Division

1201 N. Telegraph Rd. | Pontiac, MI 48341
Cell: 248-431-2471 | Office: 248-452-9977
Email: childsc@oakgov.com

Web: www.oaklandsheriff.com

Oakland County Sheriff's Office

OFFICIAL SECURITY NOTICE: This forall lineluding attachments) is covered by the Fleceranic Communications Privacy Act, 1B US.C, Sec,
J510-2527, is comtdeatial and may be officiel, proprietary or Jagalty privileged. The inforertion is solely for the ase af the addressee neaned

 

   

above. Ifyou are not the intemided recipient, ony disclosure, copying, distribunian, or other use af the cartents of tas goformation fs steric ry
profited. No confidentalty or privilege is waived ar lost by any misteansession. If you receiwe rs message int error, please immediately
delete if and all copies of it from your system, destroy any hard copies of at and notify the sender, You must aor, dvvetly or indirectly, use,
disclose, destioute, pret, orcony any part of this message if you are not the intended fecrpient, Ifyou heave received this E-mail in ercor, please
noiity os by return Email and delete this message, Thank you,
